            Case 1:20-cv-05085-JPO Document 5 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELIZABETH ABRAMS, et al.,
                       Plaintiff,
                                                                   20-CV-5085 (JPO)
                     -v-
                                                                        ORDER
 RICHARD CARRANZA, et al.,
                      Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on July 2,

2020. Counsel for Plaintiffs is directed to file an appearance with this Court no later than July

17, 2020.

       Counsel for Defendants shall serve a copy of this order on counsel for Plaintiffs by July

13, 2020.

       SO ORDERED.

Dated: July 8, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
